By the Court

Lumpkin, J.,
delivering the opinion.
The only question in this case is, can the State Courts restrain, by process of injunction, executions issuing from the Circuit Court of the United States? And this doctrine is too well settled to admit of doubt.
Mr. Justice Story says: “In the exercise of the jurisdiction confided respectively to the State Courts and those Courts of the United States, (where the latter have not appellate jurisdiction), it is plain, that neither can have any right to interfere with or control the operations of the other. It has accordingly been settled, that no State Court can issue an injunction upon any judgment in a Court of the United States, the latter having an exclusive authority over its own judgments and proceedings:” 3 Story’s Com. on the Constitution, sec. 1751, citing McKinn vs. Bookis, 7 Cranch, 279; 1 Kent’s Com., Ed. 19, p. 382 to 387; 2d Ed., 409 to 412.
And again, in section .1752: “No State Legislature or ■ State Court can have the slightest right to interfere; and Congress are not even capable of delegating the right, to them.”
On the other hand, the national Courts have no authority (in cases not within the appellate jurisdiction of the United States) to issue injunctions to judgments in the State Courts *580or in any other manner to interfere with their jurisdiction or proceedings: 3 Story’s Com. on Con., sec. 1753; Diggs vs. Walcott, 4 Cranch, 178; 1 Kent’s Com., sec. 15, p. 301, (2d Ed., 321); Ex parte Cabrera, 1 Wash., C. C. Rep., 232; 1 Kent’s Com., sec. 19, p. 386, (2d Ed., 411, 412); 8 Wheaton, 253.
And this is indispensably necessary to avoid collision between the two governments.
If this be a proper case for an injunction, application can be made to the Circuit Court of the United States where the judgments were obtained and from which the executions issued. If an ordinary case, trespass or trover can be brought.